Citation Nr: 0931788	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  05-31 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel







INTRODUCTION

The Veteran served on active duty from October 1979 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was scheduled for a travel board hearing in June 
2009.  She did not report for the hearing and in August 2009, 
a motion to reschedule was granted.  Thus, the case must be 
remanded in order to provide the Veteran another opportunity 
to attend a hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board 
hearing at the appropriate RO.  Provide 
her and her representative reasonable 
advance notice of the date, time, and 
location of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




